Citation Nr: 0502644	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for cardiomyopathy with 
ventricular arrhythmias.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for obstructive sleep 
apnea.  

4. Entitlement to service connection for congestive heart 
failure.

5. Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at law




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural History

The veteran served on active duty from February 8, 1971 to 
April 29, 1971.

In a November 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for pulmonary 
fibrosis. 

In December 2001, the RO received the veteran's claim of 
entitlement to service connection for cardiomyopathy with 
ventricular arrhythmias, congestive heart failure, diabetes 
mellitus, obstructive sleep apnea, glaucoma and exogenous 
obesity, as well as his request to reopen his previously 
denied claim of entitlement to service connection of 
pulmonary fibrosis.  The August 2002 RO rating decision 
denied the veteran's claims.  The veteran disagreed with the 
August 2002 rating decision, and he perfected his appeal with 
the timely submission of a substantive appeal (VA Form 9) in 
January 2003.  

This matter was previously before the Board in April 2004, at 
that time it was remanded to the Appeals Management Center 
(AMC) in Washington, D.C. in order to accomplish additional 
development.  The case has been returned to the Board.    

The issue of pulmonary fibrosis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Issues not on Appeal

As noted in the Board's April 2004 decision, the veteran's 
claim of entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU) was denied by the RO in a December 1998 
rating decision.  Although the veteran filed a timely Notice 
of Disagreement (NOD) and a Statement of the Case (SOC) was 
issued in December 1999, the veteran did not perfect file a 
timely appeal.  (The appeal was not filed until September 
2002).  
The Board dismissed the veteran's claim for that reason in 
its April 27, 2004 decision.  

After the Board issued its decision, the veteran's request to 
withdraw his appeal as to his claim for TDIU, which was 
stamped received on March 3, 2004, became associated with the 
veteran's claims folder.  The Board notes that under these 
circumstances the case would still be dismissed, albeit for a 
different reason that that which was articulated in the 
Board's April 2004 decision (withdrawal of appeal rather than 
failure to file a substantive appeal).  In any event, that 
issue was dismissed and is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran has current disabilities which have been 
diagnosed as cardiomyopathy with ventricular arrhythmias, 
congestive heart failure, diabetes mellitus, and obstructive 
sleep apnea.

2.  The veteran's service medical records do not indicate 
that the veteran received treatment for cardiomyopathy, 
congestive heart failure, diabetes mellitus or sleep apnea 
during service.   



3.  The preponderance of the competent medical evidence of 
record does not demonstrate that cardiomyopathy with 
ventricular arrhythmias, congestive heart failure, diabetes 
mellitus and/or obstructive sleep apnea are related to the 
veteran's  military service or to any in-service illness or 
injury.  


CONCLUSIONS OF LAW

1.  Cardiomyopathy with ventricular arrhythmias and 
congestive heart failure were not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Sleep apnea was not incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to service connection for cardiomyopathy with 
ventricular arrhythmias.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for obstructive sleep 
apnea.  

4. Entitlement to service connection for congestive heart 
failure.

The veteran seeks entitlement to service connection for 
cardiomyopathy with ventricular arrhythmias, congestive heart 
failure, diabetes mellitus and obstructive sleep apnea.  
Essentially, he contends that bronchitis and chest pain 
treated during his two months of service represented the 
onset of these conditions.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 rating decisions, December 2002 
SOC and the August 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in 
February 2002 which was specifically intended to address the 
requirements of the VCAA.  The February 2002 letter from the 
RO explained in detail the evidence needed to substantiate a 
claim for service connection.  Crucially, the February 2002 
letter specifically notified the veteran that evidence of in-
service disease or injury, a current disability, and medical 
nexus between the two would be required for his service 
connection claims to be successful.  The letter further 
advised him that "Service medical records are negative for 
...cardiomyopathy with ventricular arrhythmias, congestive 
heart failure...diabetes mellitus type II [and] sleep apnea.  
Please submit any evidence in your possession showing [these 
conditions] in service."  The letter further advised him 
that the RO was in receipt of the December 2001 private 
medical opinion and the veteran's statements in support of 
his claim.  Thus, the letter not only notified the veteran of 
the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.  In response to that letter in March 2002, the 
veteran submitted a statement indicated that he had no 
further evidence to submit and no further treatment records 
for any of the claimed conditions.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the veteran was informed that VA 
would get his service medical records, and in fact had 
already done so, and  that VA would "make reasonable efforts 
to help you get evidence to support your claim...such things as 
medical records, employment records or records from other 
Federal agencies."  

Pursuant to the Board's April 2004 remand of this case, the 
RO sent the veteran another letter, dated May 21, 2004, which 
in essence reiterated this statement.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2002 letter that 
he was responsible to provide the "name or the person, 
agency or company who has relevant records; the address of 
such person agency or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated in the case of medical records."  The veteran was 
also informed that he was responsible to sign a release to 
give VA the authority to request documents.  

In the May 2004 letter, the RO informed the veteran "It is 
your responsibility to make sure we receive all requested 
records which are not in the possession of a Federal 
department or agency."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002 letter asked the 
veteran to "tell us about any additional information or 
evidence" and that the RO would then attempt to get it for 
him.  The Board believes that the February 2002 letter 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  Moreover, the May 2004 letter specifically requested the 
veteran to "submit or make us aware of additional evidence 
regarding your appeal."   

The Board notes that even though the February 2002 and May 
2004 letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).    

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in August 2002, prior to the 
expiration of the one-year period following the February 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  Further, the 
veteran's claim has been readjudicated since that time, most 
recently in the August 2004 SSOC.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, identified private medical records and VA medical 
records.  Further, the veteran's Social Security 
Administration (SSA) records were also requested and have 
been associated with the veteran's VA claims folder.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  Finally, pursuant to the Board's April 2004 
remand a medical nexus opinion was generated in May 2004 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his attorney have been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran has been advised of his options 
for hearings and presenting sworn testimony and advised VA in 
his January 2003 appeal that he did not want a hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits as to these four issues.  

Pertinent law and regulations

The following law and VA regulations generally apply to all 
four issues.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including heart disease and 
diabetes mellitus, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service, provided however, for 
service commencing after December 31, 1946, that the claimant 
had 90 days or more of active service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Additional law and VA regulations will be provided where 
appropriate in the Board's analysis.

Factual Background	

The veteran served on active duty from February 8, 1971, 
until April 22, 1971, a period of less than 90 days.  The 
veteran's service medical records have been associated with 
the veteran's VA claims folder.  In his January 1971 medical 
history, the veteran reported a history of sugar or albumin 
in his urine, apparently due to a 1967 kidney infection.  The 
physical examination conducted at the time did not indicate 
that this was an ongoing or then-current condition.  The 
medical history and physical examination were otherwise 
pertinently normal.  A routine screening evaluation in mid-
February 1971 was similarly negative for any defects. 

In late-February 1971, the veteran was seen for complaints of 
a sore throat, coughing, headaches and rhinorrhea.  
Subsequently, he was seen for symptoms of chest congestion in 
March 1971, at which time a diagnostic impression of upper 
respiratory infection was reported.  On April 15, 17, and 
19,1971 the veteran received treatment for chest pains.  
Chest x-rays ordered at the time were clear.  Bronchitis was 
diagnosed.  


The veteran was separated from service due to inaptitude on 
April 29, 1971.
The veteran's separation examination is absent any indication 
of heart disease, congestive heart failure, sleep apnea or 
diabetes.  A separation physical examination included a chest 
X- ray, which was negative. 

In October 1975 the veteran was hospitalized at a VA facility 
for psychiatric conditions which were diagnosed as passive 
aggressive personality and latent schizophrenia.  He has 
numerous physical complaints, but physical examination was 
essentially within normal limits.  Chest x-rays administered 
at that time did not indicate any abnormality of the 
veteran's heart.  A sleep study was conducted with normal 
results.  

In February 1976, the veteran filed a claim of entitlement to 
service connection for chronic anxiety reaction.  No other 
conditions were mentioned.  That claim was denied in a March 
1976 RO decision.  A chest X-ray in August 1977 was normal; 
the heart was described as being normal in size 

Of record is a report of an October 1995 VA compensation and 
pension general medical examination.  Concerning service, the 
veteran evidently stated to the examiner "they did some lung 
tests on him and evidently didn't pass them, so he was given 
an honorable discharge."  

A July 1999 VA examination, which apparently was conducted 
without review of the veteran's claims folder, diagnosed the 
veteran with obstructive sleep apnea, congestive heart 
failure, coronary artery disease, ischemic heart disease and 
diabetes mellitus.  The veteran was 5 feet 10 inches in 
height and weighed 313 pounds and was pronounced to be 
morbidly obese by the examiner.

A December 2001 private medical report from K.L.V., M.D. 
diagnosed cardiomyopathy with ventricular arrhythmias, 
congestive heart failure, sleep apnea and diabetes.  The 
report includes a nexus opinion which states that based on 
Dr. V's review of the veteran's service records he believed 
that the veteran's current diseases were the progression of 
the veteran's in-service incidents of treatment for chest 
pain and bronchitis, due to the failure of those ailments 
"to respond as quickly to traditional therapy as I would 
have anticipated."  

In response to the Board's April 2004 remand, a May 2004 VA 
medical record review by D.A., M.D., Ph.D., confirmed the 
diagnoses of cardiomyopathy with ventricular arrhythmias, 
diabetes, sleep apnea and congestive heart failure.  
Dr. D.A. concluded that there was no current evidence of 
congestive heart failure and that the medical records did not 
indicate that such had been present in over a year.  Based 
upon Dr. D.A's review of the veteran's in-service medical 
history and post-service medical records, he concluded that 
the veteran's current disabilities were not related to his 
in-service episodes of chest pain and bronchitis.  In so 
concluding, Dr. D.A. noted the length of time between the in-
service treatment of bronchitis and chest pains and the post-
service manifestation of disabilities.  Dr. D.A. also noted 
the veteran's morbid obesity as a factor supporting his 
determination that the claimed disabilities were not related 
to service. [On service discharge in April 1971, the veteran 
weighed 191 pounds; in August 2004 he weighed 320 pounds.] 

The reviewing VA physician, Dr. D.A., further determined that 
the medical evidence did not support the conclusion that 
veteran's sleep apnea, diabetes and congestive heart failure 
were secondary to cardiomyopathy with ventricular arrhythmias 
or any other condition.  Finally, he noted that the 
conditions which the veteran complains of are unlikely to 
manifest from bronchitis.  

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, the May 
2004 VA examination includes diagnoses of cardiomyopathy, 
diabetes mellitus, sleep apnea and congestive heart failure.  
Therefore element (1) has been satisfied as to these issues.  

Concerning element (2), in-service incurrence disease or 
injury, the veteran's service medical records, including his 
own report of medical history which was completed in 
connection with his separation from service in April 1971, 
are pertinently negative for complaints of, or treatment for, 
cardiomyopathy or any other heart condition, diabetes 
mellitus or sleep apnea.  

As discussed in the law and regulations section above, the 
presumption of in-service incurrence of cardiovascular 
disease and diabetes mellitus requires 90 days of service.  
See 38 C.F.R. § 3.307(a)(1)(2004).  The veteran served a 
total of 81 days, from February 8, 1971 to April 29, 1971.  
The presumption therefore does not apply.  In any event, 
there is no medical record of any incurrence of disease 
during the one year presumptive period after service or, for 
that matter, for many years thereafter.    

In short, element (2), in-service incurrence of disease or 
injury, has not been met with respect to cardiomyopathy, 
diabetes mellitus, sleep apnea or congestive heart failure.  
For that reason alone, these claims fail.  

For the sake of completeness and in the interest of clarity, 
the Board will also address the remaining Hickson element, 
medical nexus.  

It is the contention of the veteran that the episode of chest 
pains and bronchitis in service represented the inception of 
his various claimed disabilities.  It is undisputed that the 
veteran received treatment for bronchitis, fever and 
shortness of breath during his brief period of service.  

To the extent that the veteran himself seeks to establish a 
connection, it is well established that as a person without 
medical training the veteran is not competent to comment on 
medical questions such as date of onset or etiology of a 
disease. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

There are of record two competent medical nexus opinions, the 
December 2001 opinion of Dr. V. and the May 2004 opinion of 
Dr. A.  These opinions reach exact opposite conclusions.  In 
essence, Dr. V. states that the in-service episode of 
bronchitis represented the onset of the various claimed 
disabilities.  Dr. A., on the other hand, found this to be 
unlikely. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator
 . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri, 4 Vet. App. at 471-
73 (1993).   

It is unclear exactly what medical records were reviewed by 
Dr. V. in connection with his December 2001 medical opinion, 
although he did state that he reviewed the veteran's service 
medical records.  It is also unclear how he arrived at his 
opinion, particularly in light of the veteran's very brief 
military service and the fact that his service medical 
records do not refer to any of the claimed disabilities.  
Moreover, the gap of many years between the veteran's service 
and the onset of the various claimed conditions is not 
mentioned.  In addition, the recent medical records show 
morbid obesity (e.g., 313 pounds in October 1999 versus 191 
pounds in service), yet this was not mentioned by Dr. V. as a 
factor in any of the veteran's claimed disabilities.  To the 
contrary, Dr. V. stated, without any reason being provided, 
that the veteran's obesity was a result of cardiomyopathy and 
pulmonary fibrosis.  Moreover, although Dr. V. alluded to 
"tobacco dependence which is in remission", he did not 
discuss the veteran's history of tobacco use as a factor in 
the claimed cardiovascular conditions.

Dr. V. did not provide any cogent reason why the veteran's 
claimed cardiomyopathy was related to his military service, 
including the episode of bronchitis.  The Board notes that 
cardiomyopathy is a "general term designating primary 
myocardial disease, often of obscure or unknown etiology, 
Dorland's [Illustrated Medical Dictionary] at 274".  Lathan 
v. Brown, 7 Vet. App. 359, 362 (1995).  Dr. V. made a 
conclusory statement that a relationship existed; as 
discussed in the paragraph immediately above he did not 
address post-service risk factors such as obesity and tobacco 
use.  

Dr. V. similarly did not provide any direct link between the 
veteran's brief service and his congestive heart failure.  
Rather, he opined that the veteran's congestive heart failure 
was a direct sequelae of his cardiomyopathy and pulmonary 
fibrosis and their subsequent treatment.  Dr. V. did not 
explain how these conditions, or treatment therefor, had 
caused the veteran's congestive heart failure.  Dr. V. 
further opined that the veteran's cardiomyopathy with 
ventricular arrhythmias, as well as the pulmonary fibrosis, 
were service connected.  However, neither of these conditions 
is in fact service connected, and it is not Dr. V.'s 
responsibility to make that determination. 

In his December 2001 opinion, Dr. V. similarly opined that 
the veteran's diabetes mellitus is "a direct sequelae of his 
cardiomyopathy and pulmonary fibrosis and their subsequent 
treatment."  Dr. V. did not explain how these conditions or 
what aspect of medical treatment of these conditions had 
caused the veteran's diabetes.  Dr. V. provided no opinion 
which linked the diabetes to the veteran's service or any 
incident thereof, including the episode of bronchitis.  

Dr. V. further opined that the veteran's sleep apnea is "a 
direct sequelae of his cardiomyopathy and pulmonary fibrosis 
and their subsequent treatment."  Dr. V. did not explain how 
these conditions had caused the veteran's sleep apnea, nor 
did he provide a nexus between the veteran's service and his 
sleep apnea.  

In short, the opinion of Dr. V. was conclusory, lacking 
persuasive reasoning and did not take into account all of the 
pertinent evidence of record.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

The May 2004 opinion of Dr. D.A., on the other hand, was 
informed by a review of the veteran's service records, VA 
treatment records, SSA records and Dr.V.'s opinion.  

Dr. A. made a specific determination that that the veteran's 
in-service treatment for chest pain and shortness of breath 
was, as had been diagnosed at the time, a manifestation of 
bronchitis.  Dr. A. noted that the veteran was discharged 
with a clear chest x-ray and that cardiomyopathy was not 
diagnosed until many years after service.  He therefore 
determined that the veteran's in-service bronchitis neither 
caused or was related to cardiomyopathy.  He further noted 
the veteran's morbid obesity as being present prior to the 
onset and diagnosis of cardiomyopathy.  

Dr. A. specifically reviewed the veteran's treatment for 
cardiomyopathy and pulmonary fibrosis in order to determine 
if and how the veteran's conditions and treatment for these 
conditions could influence or cause the development of 
congestive heart failure.  Dr. A. determined that, in fact, 
aggressive treatment and management of the veteran's other 
conditions, specifically cardiomyopathy, had actually 
dramatically reduced the frequency of the veteran's current 
congestive heart failure disability.  Dr. A. indicated that 
although the veteran had a history of episodes of congestive 
heart failure, those episodes have not been present in at 
least a year and that the veteran's "current situation 
indicates no evidence of congestive heart failure."  

Dr. A. also determined that the veteran had not suffered from 
congestive heart failure until many years post service and 
that his congestive heart failure was not related to any in-
service incident.  

With respect to diabetes mellitus, Dr. A. made a specific 
determination that the veteran's diabetes mellitus was most 
likely caused by the veteran's "severe and morbid" obesity 
and not by the veteran's in-service treatment for bronchitis 
or chest pain.  This appears to be consistent with the 
medical evidence of record, which shows that the veteran 
weighs in excess of 300 pounds.

Dr. A. further reviewed the veteran's treatment regimen for 
cardiomyopathy and pulmonary fibrosis.  In so doing, he 
acknowledged that treatment with prednisone does cause 
diabetes.  He further acknowledged that the veteran had been 
so treated.  However, he also advised that diabetes induced 
by prednisone will resolve once that treatment is 
discontinued.  Dr. A noted that the veteran's prednisone 
treatment had been discontinued for some time, yet he 
continues to suffer from diabetes mellitus.  Therefore, Dr. 
A. was able to specifically rule out the veteran's prednisone 
treatment as a source of diabetes.  

Dr. A. made a specific medical determination, taking into 
account the veteran's other conditions and treatment, that 
diabetes was most likely related to morbid obesity.  He noted 
that the veteran "does have severe and morbid obesity which, 
has continued to be progressive despite the absence of 
prednisone treatment."  Therefore, he specifically found 
that the veteran's morbid obesity was also unrelated to 
pulmonary fibrosis treatment.  

Thus, setting aside for the moment the matter of whether 
cardiomyopathy and pulmonary fibrosis should be service 
connected, even if they were the best-reasoned medical 
opinion of record clearly indicates that they are not 
implicated in the veteran's diabetes.  Rather, Dr. A. 
ascribes the diabetes to the veteran's well-documented post-
service morbid obesity. 

Similarly, Dr. A. concluded that the veteran's sleep apnea 
was not related to any condition noted in service.  Further, 
Dr. A. made a specific determination that that the veteran's 
sleep apnea was most likely caused by the veteran's "severe 
and morbid" obesity.    

Given Dr. A's access to the veteran's more complete medical 
history, his consideration of the totality of his medical 
picture (that is to say, the potential role of other medical 
conditions), and his expression of the reasons and bases for 
his determination, the Board places greater weight on the 
opinion of Dr. A. than it does Dr. V.  

For that reason, the preponderance of the medical evidence is 
against a finding of element (3), medical nexus as to all 
four issues on appeal.    

Conclusion

For the reasons set out above, the medical evidence of record 
indicates that the veteran has current disabilities of 
cardiomyopathy, diabetes mellitus, sleep apnea and congestive 
heart failure, satisfying element (1).  However, the medical 
evidence does not show that the veteran had in-service 
incurrence of these diseases, failing element (2).  Finally, 
as discussed above the Board believes that a preponderance of 
the competent and probative evidence is against the claims as 
to the third element, medical nexus. Accordingly, the claims 
are denied.  


ORDER

Entitlement to service connection for cardiomyopathy with 
ventricular arrhythmias is denied.  

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.  

Entitlement to service connection for congestive heart 
failure is denied.


REMAND

5. Entitlement to service connection for pulmonary fibrosis.

When this case was before the Board in April 2004, the 
veteran's previously denied claim of entitlement to service 
connection for pulmonary fibrosis was re-opened.  At that 
time, the Board determined that additional development was 
required before a decision on the merits could be made.  
Specifically, the Board found that a VA medical nexus opinion 
was required and that more current medical records and 
treatment information should be requested from the veteran 
concerning  pulmonary fibrosis.  

The nexus opinion has been completed and associated with the 
veteran's VA claims folder.  However, the RO's May 21, 2004 
letter requesting additional medical treatment information 
did not refer to pulmonary fibrosis.  This is curious, since 
the other four disabilities on appeal were mentioned.  Thus, 
as to the issue of the veteran's entitlement to service 
connection for pulmonary fibrosis, the remand instruction has 
not been completed and the Board has no alternative but to 
remand this matter for issuance of the notice directed by the 
April 2004 remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [Compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Board observes in passing that the claim of entitlement 
to service connection for pulmonary fibrosis is for a 
disability that is separate and distinct from the veteran's 
other conditions which have discussed in the Board's decision 
above.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Claims are intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).  Such is not the case here, 
in that the Board may resolve the appeal as to the other four 
issues without considering the merits of the veteran's claim 
of entitlement to service connection for pulmonary fibrosis.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. The veteran should be contacted, with 
a copy of the letter sent to his 
attorney. The veteran should be asked to 
identify any information and/or evidence 
which may be relevant to his claim of 
entitlement to service connection for 
pulmonary fibrosis.  VBA should take 
appropriate steps to secure any medical 
records or other evidence identified by 
the veteran which has not been previously 
obtained.

2.  If additional relevant evidence is 
obtained, VBA should readjudicate the 
issue of the veteran's entitlement to 
service connection for pulmonary 
fibrosis.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


